Case 17-18223        Doc 54     Filed 02/11/19     Entered 02/11/19 16:59:28          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 18223
         Kevin Smith
         Angela M Young
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/15/2017.

         2) The plan was confirmed on 08/08/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/19/2017, 07/10/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/29/2017, 05/23/2018.

         5) The case was Dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-18223            Doc 54    Filed 02/11/19    Entered 02/11/19 16:59:28                 Desc         Page 2
                                                    of 4



 Receipts:

          Total paid by or on behalf of the debtor               $7,763.11
          Less amount refunded to debtor                           $424.62

 NET RECEIPTS:                                                                                       $7,338.49


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,740.87
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $305.88
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,046.75

 Attorney fees paid and disclosed by debtor:                   $350.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 American First Finance            Unsecured         663.00        547.41           547.41           0.00       0.00
 Americredit Financial Ser Inc     Secured       14,619.00     10,900.00        10,900.00       2,538.13     753.61
 Americredit Financial Ser Inc     Unsecured            NA       3,449.74         3,449.74           0.00       0.00
 CashNetUSA                        Unsecured         650.00        750.75           750.75           0.00       0.00
 Chase Bank                        Unsecured         650.00           NA               NA            0.00       0.00
 City of Chicago Parking Tickets   Unsecured         600.00           NA               NA            0.00       0.00
 Commonwealth Edison Company       Unsecured         300.00        425.81           425.81           0.00       0.00
 Discover Financial Services       Unsecured           1.00           NA               NA            0.00       0.00
 Edfinancial Svcs                  Unsecured      4,954.00            NA               NA            0.00       0.00
 Elastic                           Unsecured      3,500.00            NA               NA            0.00       0.00
 Elastic Republic Bank             Unsecured      3,500.00            NA               NA            0.00       0.00
 Forest Recovery Servic            Unsecured         300.00           NA               NA            0.00       0.00
 Great American Finance Company    Unsecured         540.00           NA               NA            0.00       0.00
 Great American Finance Company    Unsecured          36.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414     Unsecured         800.00        757.29           757.29           0.00       0.00
 Maywood Water Department          Unsecured         400.00           NA               NA            0.00       0.00
 Merrick Bank                      Unsecured      1,072.00         966.57           966.57           0.00       0.00
 Midland Funding LLC               Unsecured         479.00        524.54           524.54           0.00       0.00
 Nicor Gas                         Unsecured         450.00        601.90           601.90           0.00       0.00
 Nicor Solutions                   Unsecured      1,000.00            NA               NA            0.00       0.00
 Ocwen Loan Servicing LLC          Secured       84,276.00     85,697.37        85,697.37            0.00       0.00
 Ocwen Loan Servicing LLC          Secured        3,192.00       4,761.15         3,192.00           0.00       0.00
 Ocwen Loan Servicing LLC          Unsecured     16,943.00            NA               NA            0.00       0.00
 Opportunity Financial LLC         Unsecured      1,079.00       1,053.95         1,053.95           0.00       0.00
 Portfolio Recovery Associates     Unsecured      2,001.00       2,015.04         2,015.04           0.00       0.00
 Portfolio Recovery Associates     Unsecured         643.00        643.34           643.34           0.00       0.00
 Quantum3 Group                    Unsecured         507.00        507.74           507.74           0.00       0.00
 Quantum3 Group                    Unsecured         546.00        595.33           595.33           0.00       0.00
 Quantum3 Group                    Unsecured      1,213.00       1,213.02         1,213.02           0.00       0.00
 Quantum3 Group                    Unsecured      1,158.00       1,280.27         1,280.27           0.00       0.00
 Quantum3 Group                    Unsecured         671.00        635.46           635.46           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-18223                 Doc 54   Filed 02/11/19    Entered 02/11/19 16:59:28               Desc         Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal        Int.
 Name                                     Class    Scheduled      Asserted      Allowed         Paid           Paid
 Resurgent Capital Services            Unsecured      1,386.00       1,386.95      1,386.95           0.00         0.00
 Resurgent Capital Services            Unsecured         548.00        548.52        548.52           0.00         0.00
 SYNCB/WALMART                         Unsecured      1,194.00            NA            NA            0.00         0.00
 TD Bank USA NA                        Unsecured         779.00        951.95        951.95           0.00         0.00
 Tru Green Lawn Care                   Unsecured         200.00           NA            NA            0.00         0.00
 US Cellular                           Unsecured           1.00           NA            NA            0.00         0.00
 Village of Maywood                    Unsecured         250.00           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $85,697.37               $0.00                   $0.00
       Mortgage Arrearage                                      $3,192.00               $0.00                   $0.00
       Debt Secured by Vehicle                                $10,900.00           $2,538.13                 $753.61
       All Other Secured                                           $0.00               $0.00                   $0.00
 TOTAL SECURED:                                               $99,789.37           $2,538.13                 $753.61

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                    $0.00                $0.00                 $0.00
        All Other Priority                                          $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                    $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                                  $18,855.58                 $0.00                 $0.00


 Disbursements:

           Expenses of Administration                                $4,046.75
           Disbursements to Creditors                                $3,291.74

 TOTAL DISBURSEMENTS :                                                                                $7,338.49




UST Form 101-13-FR-S (9/1/2009)
Case 17-18223        Doc 54      Filed 02/11/19     Entered 02/11/19 16:59:28            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
